Niko of Umourza

 

 

: U
indo

TE Soe eavsey, be td of

 

F.
aa

Aaa sabiasral
bbe. oY the, tegen

re Me ad a

nr tin_ lout W- B, Fouot Co

CES ee
knth pr dodo, zie

ae ara

 

 

 

(honix, dy.

Hanatohh vw
Saas Ny! ACh: OO PSP -SY

Case 2:14-cr-00858-SPL (Bobumenedral FisanbiZias Cow age 1 of 2
Aor Ve Ith Owtict

Hae 6 tas m dara

 

ae

ee seal Ch,
~ bib tind Lh berh in Be

Pepe od we

THAS-DOCUMENT-1S-NOT-IN-PROPER FORM ACCOR “
T@ FEDERAL AND/OR LOCAL RULES AND PRAC}C
AND JS SUSHECT TO REJECTION BY THE O@URT.

aaverancr CI 5.9 Fart)

@ule Numbew Section)

¢

De. Liven Claditle the 12 plag of pil, 8080,

pa

pel Lyd |

Uf farses a? AW

 

 

orese es iin
1 Fiieo

LODGED +
——RECEWED COPY
JUL -2-3-2020

DLERICY-S-DISTRIGT- COUR!

BY.

DIS

ARIZONA

DEPUTY
MeO Oe eG te, OE a tl
L Document 476. Filed
-14-cr-00858-SP
ts Se 2:14-cr
btn, Gud

 
   

HT ae oF oo eee “
PHOENIX AZ ese

| S077 - : -

* ape (ant (0007) US. Hredvres Cyurt hous |
Po. bw 6300 /0/ ale é RECEIvEn
1) voncr, 4,

Alerince, Up

JUL 9 3 2020
¥500 7 : CLERK Of
( THE COurT
UNITED ST,
PSQIQ This Correspondencg 'S Malleg FOR THe DsTaes OF, COuR
From A Correctional Institution
It's Contents Are Uncens

4 et Mak Saitek Sey | |! | Visas} opal fig
i Dabegedad offs Uyedyeedfof We
il : brut fide 2 LSS : :
gal ; =

 
